Pannell, Judge.
1. The verdict of the jury was amply supported by competent evidence of the value- of the land taken and competent evidence as to consequential damages to the remainder occasioned thereby.
2. There was ample evidence showing that the tract of 260 acres of which approximately 25 acres was taken splitting the tract into two parcels divided by the non-access highway, was suited for, and had recently been used for, a dairy; and that 70 acres of the tract were suitable for residential development, of which 70 acres 11 acres were included in those taken. The several charges relating to considering the value of the land for uses other than the use at the time of taking, were neither argumentative, nor did they unduly stress the other uses testified about, to an extent harmful to appellant.

Judgment affirmed.